Title: To Benjamin Franklin from William Clapham, 7 September 1756
From: Clapham, William
To: Franklin, Benjamin


Sir
Fort Augusta, 7th. Septr. 1756
The Bearer Michael McGuire inlisted as a private Soldier for the Term of three Months in the Service of the Province, he has not only during that time behav’d himself soberly and well as a Soldier but has also been particularly useful as an Overseer and Carpenter in the Building the Fort, the Term of his Inlistment expir’d a Month ago and as he is Capable of earning more in the Practice of his Business than his Pay amounts to, he is now come to offer his further Services to the Gentlemen Commissioners on reasonable Terms—if the Government designs to strengthen this Post by doubling the Fort with another Case of Logs and filling up the intermediate Space with Earth in order to render it Cannon Proof which I think ought to be done, such a Man will be particularly serviceable, at least I cou’d not refuse him this Certificate of his Merit—and am Sir Your most Obedient humble Servant
Willm Clapham
 Addressed: To / Benjamin Franklin Esqr. / Philadelphia.
Endorsed: Septr. 7. 1756 abt. Michael McGuire a Carpenter.